DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joubran 5,398,872.
In regard to claim 1, Joubran discloses (fig. 3) a showerhead, comprising:
a spherical member 42 having an internal fluid passage 180 that extends in a longitudinal direction;
a pivot assembly comprising:
a sleeve 54 encircling a first portion of the spherical member with a first gap (gap between 56 and 42) between at least a part of the sleeve and the first portion;
a locating ring 72 encircling a second portion of the spherical member 42 with a second gap between at least a part of the locating ring and the second portion; and

a showerhead assembly 26 freely rotatable relative to and about the spherical member through the pivot assembly, so that the showerhead automatically adjusts to a horizontal position due to gravity.
In regard to claim 2, wherein the sleeve 54 is supported by an upper half of the spherical member 42, and the locating ring 72 is supported by a lower half of the spherical member 42.
In regard to claim 14, further comprising a ball nut 50 that surrounds the sleeve 54 and the gasket 58.
Allowable Subject Matter
Claims 3-13 and 17-19 are allowed.
Claims 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 14 have been considered but are unpersuasive.  Applicant argues that no portion of the o-ring 58 of Joubran is positioned between the valve body 70 and the spherical ball element 42.  The Examiner disagrees, as the outermost radial surface of 42 is radially outward of the radially most inner surface of the o-ring 58.  If one were to draw an axial line through the radial outer most point of 42, that axial line would intersect a portion of the o-ring and a portion 72, thus placing a portion of the o-ring between the ball element and the locating ring 72.  Therefore the rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679